Title: To Benjamin Franklin from William Strahan, 13 March 1778
From: Strahan, William
To: Franklin, Benjamin


Dear Sir
London March 13. 1778
I am very glad to be able to renew our long interrupted Correspondence, by sending you the inclosed Acts, which are just past here, by and in consequence of which you will find all Grounds of Complaints from the Colonies against Britain effectually removed. The Commissioners to be sent from hence, if I am rightly informed, are Lord Carlisle; Mr. Eden, and your old Friend Mr. Jackson, whose Integrity, Knowledge of Business, and good Disposition towards the Interests of America you are well acquainted with, and who, you may be assured, at his time of Life, and with his ample Fortune, would have hardly embarked in this Service, did he not think there was a reasonable Prospect of accomplishing the great Object in View, a thorough, cordial, and permanent Reconciliation.

It would be equally absurd and fruitless for me to enter into Particulars. The Subject in all its Branches and in all its Consequences, you are infinitely better acquainted with than I can be, who know nothing but what every body knows, and who, with many others, can only lament the Havock and Desolation this unfortunate Quarrel hath occasioned. All that I pretend to is Good Intention and Veracity. These, I trust, from our long and intimate Acquaintance, you will not deny me. Be assured then, that I embrace the very first Opportunity of sending you the inclosed Acts, with an eager Desire that if you think they are adequate, if you think they are ample and sufficient Ground for a Treaty, and if you think a Reconciliation is yet in any Manner practicable, you would step forth and take the Lead in a Transaction so truly glorious, and so pregnant with Happiness to Millions. Believe me too, that I write this without the Knowledge or Privity of any Mortal (a mutual Friend of ours only excepted) as much with a view, and as sincerely wishing that you may be the chief and foremost Instrument in restoring Peace; as I wish Peace itself, which from the bottom of my Heart I am desirous of. Believe me farther that as far as I can gather and learn from every Quarter (and I proceed upon Grounds that fully convince myself) you have no Reason to entertain the least Jealousy of Lord North and the rest of the present Ministry, who mean Peace and Reconciliation as sincerely and upon as generous Terms as you yourself, (if new Situations have not totally altered your Ideas) could wish for, in spite of all Appearances, and of much wicked Pains that hath been taken to make the World believe otherwise.
After all, I cannot but still flatter myself that the Disposition to reunite, so natural to People, who come from one common Stock, speaking the same Language, governed by the same Laws, professing the same Religion, and whose Commercial Interests are really so much interwoven with one another, will now be found to be mutual and ardent, in opposition to all other Connexions, which however they may seem to serve a present Purpose, will soon be found to be unnnatural, and ill suited to the Ideas entertained by free British Subjects and peculiar indeed to those who have early imbibed the Principles, and are sensible of the Happiness of our excellent Constitution.
Let me only add, that as our Notions of our Brethren in America are lately much altered, I may rather say rectified, there is, in my Opinion, the fairest Prospect imaginable, when Amity is once restored, of seeing our Union more cordial, more complete, more beneficial, and more satisfactory to both Sides, than ever, which will be daily gaining additional Strength, if farther Strength it needs, from a due Sense of the Assistance and Protection we must necessarily communicate to each other.
I hope to have the Pleasure of hearing from you with your first Leisure; and am, with a lively Remembrance of old Friendship, Dear Sir Your affectionate and obedient Servant
Will: Strahan
Dr. Franklin
 
Notation: 1778. Mars 13.
